[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
CT Page 5123-ZZZZ
The court finds that the plaintiff was injured by the negligence of David Murphy on November 2, 1993 on South Main Street in Waterbury. While a passenger in Murphy's vehicle which was stopped in the middle of the intersection of Washington and South Main Streets, that vehicle was struck by a Waterbury fire truck on an emergency call. The court finds Waterbury was not negligent in the operation of the fire truck.
As a result of Murphy's negligence, the plaintiff suffered knee injury and a permanent injury to his neck and back and expended sums of money for necessary medical and chiropractic care. The plaintiff also claims to have suffered a broken elbow as a result of a knee injury. However his own negligence in becoming intoxicated caused him to fall and he is 100% responsible for the injury to his elbow.
Accordingly, the court finds the plaintiff's economic damages to be $2,300 and his non economic damages to be $30,000 for a total of $32,300.00.
McDONALD, J.